MARSHALL, CJ.
CRIMINAL LAW
(190 S3) The requirements of section 13694 General Code impose a mandatory duty upon a trial judge to ask an accused person whether he has anything to say why judgment should not be pronounced against him.
Where that duty has not been discharged by the court and error is prosecuted therefrom anda court of review finds no other error in the record, the judgment should be reversed and the cause remanded to the trial court for the sole purpose of resentence.
Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.